Citation Nr: 0635908	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-03 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right hip 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from December 1984 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claim.  The 
veteran perfected an appeal of both determinations.

The veteran testified at a hearing at the RO in December 2005 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

In December 2005, the Board received additional evidence from 
the veteran, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran related at the hearing that he receives treatment 
for his right hip and right knee disorders from a private 
provider named, Dr. Heller, as well as from a VA facility.  
The veteran did subsequently submit a report of treatment by 
Dr. Heller in December 2005.  The records appear to be 
incomplete, inasmuch as the veteran had testified that saw 
Dr. Heller two or three times for the past two years.

The veteran also testified that he had received VA outpatient 
treatment in November 2005.  Records of this treatment are 
not part of the claims folder.

VA has an obligation to obtain all pertinent treatment 
records that are adequately identified.  38 U.S.C.A. 
§ 5103A(b)(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  VA has an 
obligation to obtain the treatment records identified by the 
veteran at the hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all 
records of the veteran's treatment for 
right knee and hip disabilities by 
Frederick G. Heller, M.D.; and all records 
of the veteran's treatment for those 
disabilities since November 2005 at the 
Quincy, Massachusetts VA outpatient 
treatment clinic.

2.  If records are obtained showing a 
change in the right hip or knee 
disabilities, afford the veteran a current 
VA examination to evaluate the current 
severity of the disability.

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claims.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


